UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1846


DAWN K. CLARK, On behalf of herself and others similarly
situated; ELIZABETH TIEDEMANN, On behalf of herself and
others similarly situated,

                Plaintiffs – Appellants,

          v.

HUMANE SOCIETY OF CARROLL COUNTY, INCORPORATED, A Maryland
non-Stock Corporation; BOARD OF COMMISSIONERS OF CARROLL
COUNTY, MARYLAND, A Maryland Body Politic; CAROLYN NICKY
RATCLIFF, Director, Humane Society of Carroll County, Inc.,
In her individual capacity; G. MICHAEL KEINER, Officer,
Humane Society of Carroll County, Inc., In his individual
capacity; BRIAN RUPP, Chief of Officers, Humane Society of
Carroll County, Inc., In his individual capacity; MARK
MILLER, Officer, Humane Society of Carroll County, Inc., In
his individual capacity; KAREN BAKER, Officer, Humane
Society of Carroll County, Inc., In her individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-00108-WMN)


Submitted:   February 16, 2012             Decided:   March 1, 2012


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Steven L. Tiedemann, Columbia, Maryland, for Appellants.    Kevin
Karpinski, E.I. Cornbrooks, IV, KARPINSKI, COLARESI &       KARP,
P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Dawn    K.     Clark    and      Elizabeth      Tiedemann      appeal      the

district      court’s      order     granting       Defendants’     Fed.    R.   Civ.     P.

12(b)(6) motion to dismiss their 42 U.S.C. § 1983 (2006) civil

rights action.         Appellants argue on appeal that the court erred

in dismissing their claims for violations of the Fourth, Sixth,

and Fourteenth Amendments resulting from the assessment against

them    of    fines    in    notices      of       violations     issued    pursuant      to

section 81-16(B) of the Code of Carroll County, Maryland.                                 We

affirm.

              We review de novo a district court’s Rule 12(b)(6)

dismissal,      “focus[ing]        only     on     the    legal   sufficiency     of     the

complaint.”      Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.

2008).       To survive a motion to dismiss, a complaint must state

“a   plausible       claim   for     relief”       that    “permit[s]      the   court    to

infer more than the mere possibility of misconduct” based upon

“its judicial experience and common sense.”                        Ashcroft v. Iqbal,

556 U.S. 662, ___, 129 S. Ct. 1937, 1950 (2009).

              Upon review of Appellants’ briefs, we conclude that

they fail to present their arguments that the district court

erred    in   dismissing       their      claims      alleging     violations     of     the

Fourth and Sixth Amendments in accordance with Fed. R. App. P.

28(a)(9)(A)           (“[T]he          [appellant’s]              argument . . . must

contain . . . appellant’s contentions and the reasons for them,

                                               3
with citations to the authorities and parts of the record on

which    the    appellant       relies.”).          Accordingly,       we     deem   these

arguments      waived.        Wahi     v.   Charleston       Area    Med.   Ctr.,    Inc.,

562 F.3d 599, 607 (4th Cir. 2009).

               Appellants also argue that the district court erred in

dismissing their challenge on Fourteenth Amendment grounds to

the propriety of the process afforded to them to challenge the

fines assessed in the notices of violation.                          We conclude after

review   of     the    record       that    this   claim   was      properly   dismissed

because Appellants lack standing to raise it.                          See Heckler v.

Mathews,      465     U.S.   728,     738   (1984);    Star    Scientific,       Inc.   v.

Beales, 278 F.3d 339, 358 (4th Cir. 2002).

               Accordingly, we affirm the district court’s judgment.

We   dispense       with     oral    argument      because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                              4